i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                             No. 04-09-00118-CV

                                    Timothy James HOUTCHENS, Jr.,
                                               Appellant

                                                        v.

                                       Darla Michelle CRAWFORD,
                                                 Appellee

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CI-18297
                             Honorable Michael Peden, Judge Presiding1

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 6, 2010

AFFIRMED

           In this appeal from the trial court’s Final Decree of Divorce, appellant asserts the trial court

abused its discretion in determining his appeal was frivolous. We affirm.




           … The Honorable Michael Peden, presiding judge of the 285th Judicial District Court, signed the judgment
           1

at issue in this appeal. The Honorable Karen Pozza is the presiding judge of the 407th Judicial District Court.
                                                                                       04-09-00118-CV




                                         BACKGROUND

       On December 7, 2007, appellee filed an Original Petition for Divorce, which was assigned

to the 288th Judicial District Court of Bexar County, Texas (“the 288th”). Approximately one hour

later, appellee filed an Original Petition to Terminate Parent-Child Relationship, which was assigned

to the 407th Judicial District Court of Bexar County, Texas (“the 407th”). On December 8, 2008,

the termination proceedings, although assigned to the 407th, commenced before the 288th.

Appellant, who is incarcerated but attended the proceeding via telephone conference, inquired about

his understanding that the same court should hear both the termination proceeding and the divorce

proceeding. When appellee’s attorney stated she was prepared to go forward with both proceedings,

appellant asked for an additional sixty-eight days for the purpose of corresponding and visiting with

appellee. The trial court denied the request and proceeded to hear both the petition to terminate the

parent-child relationship and the petition for divorce. After first hearing evidence in the termination

proceeding, the trial court terminated appellant’s parental rights. The “407th Judicial District”

appears in the caption of the termination order. The court then heard evidence in the divorce

proceeding and, on December 15, 2008, the trial court signed the divorce decree. The “288th

Judicial District” appears in the caption of the divorce decree. Four days later, appellant filed his

notice of appeal in the divorce case and, about one month later, he filed a Declaration of Inability

to Pay Costs. Approximately five months after signing the divorce decree, the trial court entered its

findings of fact and conclusions of law in which the court found appellant’s appeal in the divorce

case to be frivolous.


                                                  -2-
                                                                                                       04-09-00118-CV




                                                   DISCUSSION

         On appeal, appellant asserts the trial court erred in finding his appeal to be frivolous because

the 407th lacked subject-matter jurisdiction over the divorce proceeding. Appellant alleges the 407th

improperly transferred the divorce proceeding from the 288th to the 407th. The premise of

appellant’s argument is that the 288th Judicial District Court should have heard the termination

proceeding as well as the divorce proceeding pending before it. Although the record in this appeal

does not contain a motion to transfer,2 an order on any motion to transfer, or an order consolidating

the two proceedings, both proceedings were, in fact, heard in the 288th. The “288th Judicial

District” appears in the caption of the Final Divorce Decree. However, the “407th Judicial District”

appears in the caption of the Order of Termination, and it is this caption that may be the source of

some confusion on appellant’s part.

         “[T]he District Judges may exchange districts, or hold courts for each other when they may

deem it expedient and shall do so when required by law.” TEX . CONST . art. V, § 11. The Texas

Government Code expressly grants the Bexar County district courts concurrent jurisdiction. See

TEX . GOV ’T CODE ANN . § 24.139(c) (Vernon 2004). A district court judge may hear and determine

a matter pending in any district court in the county and may sign a judgment or order in any of the

courts regardless of whether the case is transferred. Id. § 74.094(a) (Vernon 2005). These

provisions also form the basis of the Bexar County local rules that provide for a centralized, rotating



         2
          … Appellant filed a motion to transfer in the termination proceeding cause number. The termination of
appellant’s parental rights is the subject of another appeal pending before this court. The clerk’s record in that appeal
contains the motion to transfer.

                                                           -3-
                                                                                                  04-09-00118-CV




docket system for non-jury civil matters. See Local Rule 3.A. Here, the reporter’s record from the

hearing indicates both the divorce and termination proceeding took place before same judge, sitting

in the 288th, who signed both the Order of Termination and the Final Divorce Decree.3

                                               CONCLUSION

        We conclude that because the 288th had jurisdiction to hear both proceedings and did, in fact,

hear both proceedings, appellant’s arguments on appeal are without merit. Therefore, we overrule

appellant’s issues on appeal and affirm the trial court’s judgment.



                                                              Sandee Bryan Marion, Justice




        3
         … Also, after the trial court informed appellant it would grant the Petition to Terminate Parent-Child
Relationship, the court asked appellant if there was anything else he wanted to tell the court. Appellant responded,
“Might as well do the divorce now, too, and we’re done.”

                                                        -4-